Case 6:21-cv-06401-CJS Document1 Filed yt vy 1of 8

Z\-Cv- WHO

Revised 03/06 WDNY UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

   

FORM TO BE USED IN FILING A CIVIL COMPLAINT IN FE
(Non-Prisoner Context)

All material filed in this Court is now available via the INTERNET. See Pro Se Privacy Notice for further information.

 

1. CAPTION OF ACTION

 

A. Full Name of Plaintiff:. NOTE: Ifmore than one plaintiff files this action and seeks in forma pauperis status, each plaintiff
must submit an in forma pauperis application or the only plaintiff to be considered will be the plaintiff who filed an application.

limothe, Lm, [ley-

 

 

 

 

 

 

 

 

-VS-
B. Full Name(s) of Defendant(s) NOTE: Pursuant to Fed.R.Civ.P. 10(a), the names ofall parties must appear in the caption.
The court may not consider a claim against anyone not identified in this section as a defendant, Add a separate sheet, if necessary.
1, [cvnothy SCAUSOC\A 4,
2 [ s.
3, 6.

 

 

 

2. STATEMENT OF JURISDICTION, VENUE and NATURE OF SUIT
All of these sections MUST be answered

Identify the basis for federal Court jurisdiction over your claim, such as that the United States government is a party to the action, all the
parties reside in different states and therefore you claim diversity jurisdiction, or the claim presents a federal question or arises under
federal law.

A. Basis of Jurisdiction in Federal Court: Wolawlle hs Ser M (Xt atok |

 

 

State why the Western District of New York is the proper venue for this action, such as that your claim arises in or the defendant resides

in the 17 westernmost counties of New York State.
Sle cr] tavestiaatte Y
Ce

B. Reason for Venue in the Wester District:

 

 

Identify the nature of this action, such as thatitis a civil rights claim, i injury or personal property (tort) claim, a property rights

= cenit \ (olution ONES Constelationtel
echt

—

 

 
Case 6:21-cv-06401-CJS Document 1 Filed 05/24/21 Page 2 of 8

ok

 

3. PARTIES TO THIS ACTION
PLAINTIFF’S INFORMATION NOTE: To list additional plaintiffs, use this format on another sheet of paper.
Name of First Plaintiff;___(_¢ Timethe, Mie (lec
Present Address: SO LE<> (dete C4 cole. Dest: <2 (OQ 6
Kedeste WAY pea

Name of Second Plaintiff:
Present Address:

 

 

 

DEFENDANT’S INFORMATION NOTE: To list adgitional defendanis, use this format on another sheet of paper.

 

 

 

 

 

Name of First Defendant: [cmorhy rAALSO
Official Position of wn Mele (a Pr S \ . rf
Address of Defendant: le Oe 0 4- WY AVOr ‘) Dow KNOL) n CL

OdSOceS > Y

Name of Second Defendant:

 

Official Position of Defendant (if relevant):
Address of Defendant:

 

 

 

Name of Third Defendant:
Official Position of Defendant (if relevant):
Address of Defendant:

 

 

 

 

 

 

4, PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT

A. Have you begu: other lawsuits in state or federal court dealing with the same facts involved in this action?
Ye ° |

 

If Yes, complete the next section. NOTE: Ifyou have brought more than one lawsuit dealing with the same facts as this
action, use this format to describe the other action(s) on another sheet of paper.

1. seeeatee of the Sic, to o Cecokates, Mayor Yeo: Loos) XK U, n ewplerynert
ea Teles Notth Spe Comsfunch/
Case 6:21-cv-06401-CJS Document1 Filed 05/24/21 Page 3 of 8

t

Defendant(s):

 

 

2. Court (if federal court, name the district; if state court, name the county):

Docket or Index Number; __“—2 [ ~ Cy _ le S x ¢

Name of Judge to whom case was assigned:

 

 

 

The approximate date the action was filed:

aA Pe

What was the disposition of the case?

Is it still pending? Yes No

 

If not, give the approximate date it was resolved.

 

Disposition (check those statements which apply):
Dismissed (check the statement which indicates why it was dismissed):

By court sua sponte as frivolous, malicious or for failing to state a claim
upon which relief can be granted;

By court for failure to prosecute, pay filing fee or otherwise respond to a
court order;

By court due to your voluntary withdrawal of claim;

Judgment upon motion or after trial entered for

plaintiff
defendant.

 

5. STATEMENT OF CLAIM

Please note that it is not enough to just list the ground(s) for your action. You must include a statement of the facts which
you believe support each of your claims. In other words, just tell the story of what happened and do not use legal jargon.

Fed.R.Ciy.P. 8(a) states that a pleading must contain "a short and plain statement of the claim showing that the pleader is
entitled to relief." "The function of pleadings under the Federal Rules is to give fair notice of the claim asserted. Fair notice
is that which will enable the adverse party to answer and prepare for trial, allow the application of res judicata, and identify
the nature of the case so it may be assigned the proper form of trial." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995).

Fed.R.Civ.P. 10(b) states that “(a]il averments of claim ... shall be made in numbered paragraphs, the contents of each of
which shall be limited as far a practicable to a single set of circumstances.”

_ f
A. FIRST CLAIM: On (date of the incident) 5 f, / 2 [ _
defendant the name and relevant) the position hdld of des pe Po ne / - Aofiler,

Wh Lt 01 beth, ClBbYZE N'Y, 7 _4 SMES EY
byt t 90 Ti 4S DE, [Mithbggn (| Li ts, lez TS

Lopbrare te Lf vane oye” Sites SEK AS Fx

 
Case 6:21-cv-06401-CJS Document 1 | Filed 05/24/21 Page 4of8

af

did the following to me (briefly state what each defendant named above did): __2— T were. hy L LD

 

Ma Dees Dice DLL S ME Lids be Be LAL
L251 Veg ALD Me Dt Ligh CLS. ZHehy
LEBEL. DPR Zipe Lyrics, top, fox L1E 0 HC,

LLM ELEHOD SSF EGF’ HAE. «SGA, iam
The federal basis for this claim is: COLep- OMG! Y Lr? CHO £ C0 S_
t 7 (ar

 

 

 

State the lhe whgt you want the Court to do for you. Make no et ‘gunents and cjte no cases or staputes:
LANISOM VA MS sir~ oF fel S1GES;
finals Tb Der Pte OG2AD) 2h ag / _ 6 Eh

bify le felling Spem DL

B. SECOND CLAIM: On (date of the incident)
defendant (give the name and (if relevant, ‘position held of each defendant involved in this incident)

    
  

   
  

 

 

 

 

did the following to me (briefly state what each defendant named above did):

 

 

 

 

 

 

 

The federai basis for this claim is:

 

 

State briefly exactly what you want the Court to do for you. Make no legal arguments and cite no cases or statutes:

 

 

 

If you have additional claims, use the above format to set them out on additional sheets of paper.

 
Case 6:21-cv-06401-CJS Document 1 Filed 05/24/21 Page 5 of 8

6. SUMMARY OF RELIEF SOUGHT

Summarize the reljef wer OA. C/ in each statement of claim above.
Ly COMESLE

 

 

 

DW SD oT;
aL TAD 7 DC LOE.

 

Do you want a jury trial? Yes No
I declare under pep4lty of perjury that the foregoing is true and correct.

Executed on S DY DP, L

( oy
NOTE: Each plaintiff must sign this complaint and must als. all Pp EL eo

 

 

Signature(s) of Plaintiff(s)
Case 6:21-cv-06401-CJS Document1 Filed 05/24/21 Page 6 of 8

From Timothy L Miller
Civil Suit against Timothy Granison

lam filing against Timothy Granison as a suspect of promoting to drug dealers to lie for his wife (Mayor
Lovely Ann Warren) that | am not in the right frame of mind. The rumor resentfully came from a drug
dealer that they (drug dealers) supposed to say | be looking at them sexually. | have reported this to
Federal District Court Judge but he claims my supposed accusations are malicious as if | am on a witch
hunt against Mayor Lovely Ann Warren.

Recently, reports assume that Timothy Granison supply drugs to the people of Rochester (knowing he
represents the Mayor in co-parent with her as well). Both (the Mayor in husband continue to justify
whenever they are in trouble. This Man was released from jail in | am afraid that him and his family
know | filed last week for which my topic revolved around drug dealers trying to set me up when | am

receiving drugs from drug dealers.
g drug g folie that-

The Mayor and her husband has the power to persuade people tet | am disabled with a sexual

problem. For years | reported that Mayor had people following me at night whenever | decide to go to
buy marijuana. | recall 9/21/16 around 12noon | went to purchase drugs off of Plymouth Avenue in was
followed in harassed by a lady in child while turning in the direction towards Plymouth Avenue Gas
Station. | reported this to Mayor Lovely and seen her that day. On the same day ! was sexually harassed
by her in her assistance. On that same day | was offered a settlement from Kohl’s around 1:45pm. When
| heard this | decided to call the mayor in was rudely hung up by Mayor assistance after she told me she
hated me in hung up. All | said was Kohl's offered me a settlement.

The Mayor assistance was mad like her relatives in friends that support her because she has a history of
lying in blaming others for her mistakes that she intentionally indulged herself into.

Mayor relatives has enticed the community to lie in say | am disabled in a sexually disturbed man.

After her husband was seen on T.V in hand cuffs | assumed that god brought justice due to several drug
dealers told me | were being harassed for several reasons. Drugs dealers will bend down in the direction
| will be looking. Drug dealers were told to call the mayor to be a witness that there is something
seriously wrong with me in to willfully lie.

When | am walking | am being followed in the question arises how do they be knowing? They be
following me is the answer. They are following me in harassing me for mayor lovely ann warren and
relatives.

Since these drug dealers are being supplied by the Mayors Husband cause for a deep investigation on
him because he is supplying them more than what they could barragin unless they help assist the mayor
with her calamity.

{ would like a complete investigation on North Clinton area, Norton, Hudson, and Avenue A, and Joseph
and Timothy Granison

Thank you
JS-44_ (Rev. 10/20) Case 6:21-cv-06401-CJ8/Ib(GONMBRISHIBE TS /2424\- Kade 7 diHO| Co

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

_T. (a) PLAINTIFFS Ty, othe S MV, - VE ( DEFENDANTS (/ . Wy

(b) County of Residence of First Listed Plaintiff 4h, County of Residence of First Listed Defendant
' (EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

.
—— H, |— NOTE: INLAND CONDEMNATION CASES, USE THE poe ie
Le moble. Mi eS

en

   

THE TRACT OF LAND INVOLVED. \ “ =

 

(c) Attomeys (Firm Name, Address, and Telephone Number) yD We

SSS C8S—S5C2E
Me

lb Attorneys (if Known)

 

Y/

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPS
Il. BASIS OF JURISDICTION (Place an "X" in One Box Only) TIT. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendunt)
LC] | U.S. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State C] 1 C] | Incorporated or Principal Place CL 4 [4
of Business In This State
(]2. U.S, Goverment []4 Diversity Citizen of Another State (J2 [J 2 Incorporated and Principal Place =([[] s [Js
Defendant Gndicate Citizenship of Parties in Irem [1) of Business In Another State
Citizen or Subject of a [J3 (2) 3. Foreign Nation Cle (Js
Forcign Country
IV. NATURE OF SUIT (Place an “X" in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ae CONTRACT ___ TORTS FORFEITURE/PENALTY __BANKRUPTCY _ OTHERSTATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY — |__]625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane CL] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | }690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability C 367 Health Care/ | 400 State Reapportionment
C] 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability C] 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability ] 840 Trademark Corrupt Organizations
OC 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR _] 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act |] 485 Telephone Consumer
[_] 190 Other Contract Product Liability {_] 380 Other Personal | ]720 Labor/Management SOCIAL SECURITY. Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury | 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commoditics/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) |__ Exchange
i€al Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
REAL PROPERTY _--TIVIL RIGHTS PRISONER PETITIONS 790 Other Labor Litigation | 865 RSI (405(g)) |_| 891 Agricultural Acts
| _|210 Land Condemnation #71 _| 440 Other Civil Rights Habeas Corpus: |_|791 Employee Retirement | | 893 Environmental Matters
[| 220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act FEDERAL TAX SUITS 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate L_| 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations [| 530 General |] 871 IRS—Third Party 899 Administrative Procedure
[_] 290 All Other Real Property 445 Amer. w/Disabilities -[__] 535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities - $40 Mandanius & Other 465 Other Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
1 Original 2 Removed from Cl 3 Remanded from im 4 Reinstated or OA Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court ~ Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under ‘Hy Ot RIEL CLF ictional DL: ess DEVON JIM,
ee ALEHET +
al T
VI. CAUSE OF ACTION Brief description of cause: “Be was O fA_
C VTi (7
VIL. REQUESTED IN [_] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: — [JYes_ [JNo
VILL RELATED CASE(S) ; ;
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 6:21-cv-06401-CJS Document 1 Filed 05/24/21 Page 8 of 8

19.44 Reverse (Rey. 08/18) |

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)

(b)

{c)

Il.

Ill.

VI.

VI.

VHI.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a goverment agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land

' condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attomeys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2} When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C, 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section II below; NOTE: federal question actions take precedence over diversity
cases.) .

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court, (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407. .

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand, Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
